DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “manual control unit is arranged before the control fluid inlet that has manual regulator by means of which the control pressure of the control fluid can be smoothly regulated” of claim 8 and the “sensitive valve of a manual control”, of claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 7 and 9 are objected to because of the following informalities:   in claim 7, line 3, “the region of the end” should read --a region of an end--; in claim 7, line 5, “the region of the spring element and the region of” should read --a region of the spring element and a region of--; in claim 9, line 3 “the interior” should read --an interior--; claim 10, line 4, “apply” should read --applying--; claim 10, line 5, “control” should read --controlling--; claim 10, line 6, “subject” should read --subjecting--; claim 10, line 7, “feed” should read --feeding--; claim 10, line 7, “control fluid” should read --the control fluid--; claim 10 lines 5 and 6, “a valve of a manual control” should read --a manual control valve--; claim 10, lines 20 and 21, “the direction” should read  --a direction--; claim 10, line 21, “the surface” should read --a surface--; claim 10, line 24, “the outlet” should read --an outlet--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the limitations “in each case” is unclear and indefinite. It is unclear and indefinite what “case” refers to as no previous cases have been claimed. For examination purposes, the limitation will be read as --in each unit--.
The term “finely” in claims 1 and 10 is a relative term which renders the claim indefinite. The term “finely” is not defined by the claim, the specification does not provide a standard for ascertaining 
Claim 3 recites the limitation "the first and/or second section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the first section and/or the second section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the limitation “control the pressure in a control fluid” is unclear and indefinite. It is unclear and indefinite if “the pressure” is referring to the working fluid pressure in line 1 or a control pressure. For examination purposes, the limitation will be read as --controlling a control pressure--.
The term “sensitive” in claim 10 is a relative term which renders the claim indefinite. The term “sensitive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites the limitation "the control fluid inlet" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the limitation “in each case” is unclear and indefinite. It is unclear and indefinite what “case” refers to as no previous cases have been claimed. Furthermore, unlike claim 1, claim 10 does not claim two valve units, so the claim will be interpreted without the limitation.
Regarding claim 10, the limitation “and arranged within a valve cylinder” is unclear and indefinite. It is unclear and indefinite what element is arranged within a valve cylinder. For examination purposes, the limitation will be read as --the valve piston is arranged within a valve cylinder--.

Regarding claim 10, the limitations “the first control pressure chamber” and “the second control pressure chamber” are unclear and indefinite. It is unclear and indefinite whether these chambers are the same as the control fluid chamber or are different chambers. For examination purposes, “a control fluid chamber” in line 7, will be read as --two control pressure chambers--, similar to claim 1.
Claim 10 recites the limitation "the first, open valve unit" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
 Regarding claim 10, the limitations “the first valve piston” and “the second valve piston” are unclear and indefinite. Previously only a single recitation of a valve piston has been claimed in claim 10, therefore is it unclear how many pistons are being claimed. For examination purposes, the limitation in line 8 will be read as --two valve pistons--.
Regarding claim 10, the limitation “the valve piston” in line 17 is unclear and indefinite. It is unclear and indefinite whether the claim is referring to the first valve piston or the second valve piston. For examination purposes, the limitation will be read as --the second valve piston--.
Claim 10 recites the limitation "the second valve unit" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 1 and 10, as best understood, Arnett et al. (U.S. 2009/0053077) discloses a control valve assembly (108) for an indirect pneumatic control, comprising: two pneumatic sequentially arranged valve units (118, 122), one working fluid inlet (132) and one control fluid inlet (from 106, in each unit, a valve piston (134, 232) arranged within a valve cylinder of the first and second valve unit (118, 122) and movable between an open and a closed position, in each unit, a spring element (244, 245) which biases the first and the second valve piston (134, 232) toward the closed position, in each unit, a control pressure chamber (236, 216) connected to the control fluid inlet (from 106) for applying a control pressure counteracting the bias of the spring element (245, 244) to the respective valve piston (134, 232), wherein the first valve unit (122) is formed such that when a control pressure is applied in the first control pressure chamber (236), the first valve piston (232) is moved from the closed to the open position, and wherein two opposite valve surfaces which are angled relative to each other are arranged on the valve cylinder and the valve piston (232).
Arnett fails to disclose a working fluid channel connecting the working fluid inlet through the two valve units to an outlet; so as to extend along the direction of movement in the second valve unit in a blocking and control region of the working fluid channel such that the valve surfaces form a valve opening opened at varying widths when the valve piston is moved in the valve cylinder because of a changing control pressure, and the working pressure can be finely adjusted corresponding to the valve opening width depending on the control pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753